Citation Nr: 0215635	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(The issues of entitlement to service connection for 
hypertension (to include non-cardiac chest pain), 
periarticular fibrositis (to include joint pain), and 
irritable bowel syndrome will be addressed by the Board in a 
separate decision).



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from August 1988 to August 
1992, including in Southwest Asia (in support of Operation 
Desert Shield/Storm).  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for post-traumatic stress disorder, 
hypertension (to include non-cardiac chest pain), 
periarticular fibrositis (to include joint pain), and 
irritable bowel syndrome.  In March 2001, the Board remanded 
said service connection appellate issues to the RO for 
additional evidentiary development.  

The Board will render a decision herein on the post-traumatic 
stress disorder service connection issue.  The Board will 
undertake additional development on the issues of entitlement 
to service connection for hypertension (to include non-
cardiac chest pain), periarticular fibrositis (to include 
joint pain), and irritable bowel syndrome, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will provide 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these remaining service 
connection appellate issues.  


FINDINGS OF FACT

1.  The current evidentiary record does not indicate that 
appellant engaged in combat during his Persian Gulf active 
service.

2.  Appellant has not alleged any specific in-service 
stressors nor has he submitted evidence requested by VA 
necessary for verification of any combat service or other in-
service stressor.  

3.  No in-service stressor sufficient to support a diagnosis 
of a post-traumatic stress disorder has been shown by the 
evidentiary record.  A post-traumatic stress disorder related 
to service has not been clinically substantiated or 
diagnosed.


CONCLUSION OF LAW

It has not been shown that appellant has a post-traumatic 
stress disorder that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that no 
additional development is required, for the following 
reasons.  Although in early 1998 appellant filed a claim 
alleging that he had incurred post-traumatic stress disorder, 
he did not provide any specific information regarding whether 
a post-traumatic stress disorder had ever been treated or 
diagnosed nor did he allude to any service stressors as the 
etiology of such disorder.  In April 1998, the RO sent 
appellant a letter informing him of the evidence needed to 
process that post-traumatic stress disorder claim.  
Specifically, he was advised that he needed to provide a 
complete detailed description of any traumatic incidents 
which produced the stress that resulted in his claimed post-
traumatic stress disorder; that this description should 
include date(s), place(s), unit of assignment at the time of 
the event(s), medals or citations received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any individuals involved in the 
event(s); and that private and VA medical evidence pertaining 
to any treatment for such disorder should be provided or 
identified in order for the RO to attempt to obtain it.  
Appellant was further notified that this information was 
necessary to obtain supportive evidence of the stressful 
incident(s) and that failure to respond or an incomplete 
response may make it difficult or impossible to obtain the 
necessary evidence.  In June and August 1998 letters sent to 
appellant, the RO again requested that he provide any 
pertinent in-service or post-service treatment records.

In an August 1999 rating decision, the RO denied the post-
traumatic stress disorder service connection claim, stating 
that efforts to obtain appellant's service medical records 
had been unsuccessful; that appellant had failed to respond 
to its correspondence requesting identification of stressors 
and evidence of pertinent treatment; and that the existing 
evidence did not establish any service stressor or diagnosis 
for a post-traumatic stress disorder.  See also a November 
1999 Statement of the Case, which included similar statements 
and additionally included applicable laws and regulations 
pertaining to general service connection principles and for 
proving service connection for post-traumatic stress 
disorders in particular.  

In an October 1999 written response, a December 1999 
Substantive Appeal, and October and December 2000 written 
responses, appellant expressed an unspecific, overall 
intention to cooperate with the RO.  However, these written 
responses did not in fact provide any specific information or 
evidence requested by the RO.  

In a subsequent March 2001 remand, the Board stated, in 
pertinent part:

Thus far, despite attempts to obtain 
pertinent information from the veteran, 
there has been no co-operation, and there 
is nothing to describe or to confirm in 
terms of stressors.

In this case, it is unclear whether the 
veteran served in combat.  Likewise, no 
attempts to verify the veteran's claimed 
stressors through the U. S. Armed Service 
Center for Research of Unit Records have 
been made, and it appears that such an 
attempt to verify the in-service 
stressors would be appropriate if it is 
determined that the veteran did not have 
combat service.  This of course can not 
happen if the appellant provides no 
information concerning stressors.

Additionally, despite repeated attempts, 
the appellant has offered no evidence 
that he actually has any of the currently 
claimed disorders.  He is advised that he 
should submit records showing the claimed 
disorders, or provide the RO with such 
guidance that records could be obtained.

In that March 2001 remand, the Board directed the RO to 
obtain appellant's service medical and personnel records; to 
contact appellant and again request his assistance in 
obtaining any pertinent medical records; in the event 
appellant provided information concerning stressors, the RO 
should attempt to verify in-service stressors if it was 
determined that he had not served in combat; and in the event 
he had served in combat or a stressor was verified, a VA 
psychiatric examination was to be arranged.  

It appears that an April 1998 VA outpatient treatment record 
was obtained by the RO in April 2001.  However, that record 
was not pertinent to said appellate issue.

In May 2001, the RO again sent appellant a letter essentially 
similar to the aforementioned April 1998 letter, again 
informing him of the evidence needed to process that post-
traumatic stress disorder claim.  

In July 2002, the RO obtained appellant's available service 
personnel and medical records from the service department and 
issued appellant an August 2002 Supplemental Statement of the 
Case.  That August 2002 Supplemental Statement of the Case 
referred to the RO's May 2001 letter to appellant and 
appellant's failure to provide the requested additional 
information; that review of the service personnel and medical 
records did not show any treatment for a psychiatric 
condition or service stressor or indicate that he had 
participated in combat; and that the evidence was inadequate 
to establish that a "stressful experience occurred."  

In an October 2002 letter, the RO informed appellant of the 
option to submit additional evidence within a specified time 
limit.  

However, at no point in the proceedings has appellant 
specifically responded to the RO's repeated requests for 
relevant information concerning any service stressors that he 
may have experienced or any records of treatment for the 
claimed post-traumatic stress disorder.  The same is true 
with respect to his lack of response to the Board's March 
2001 remand directives.  Thus, the Board concludes that the 
appellant was adequately informed of the evidence needed to 
substantiate his claim and that the VA has diligently 
attempted to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  The appellant has not 
submitted the requested evidence and this appears to have 
prevented the RO from obtaining verification of any service 
stressors, since the evidentiary record indicates that no 
service stressors have in fact been claimed by appellant.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  
Additionally, in the absence of a verifiable stressor, a VA 
psychiatric examination would not assist appellant in 
substantiating his claim.  See 38 C.F.R. § 3.304(f).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board concludes it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been set out and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Therefore, a critical question for resolution is whether the 
evidentiary record includes competent evidence showing that 
an in-service stressor sufficient to support a diagnosis of a 
post-traumatic stress disorder actually occurred.  With 
regard to the second element under 38 C.F.R. § 3.304(f), the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  

Appellant's service records indicate that he was in Saudi 
Arabia for approximately five and a half months from January 
to May 1991; and that his awards included the Southwest Asia 
Medal, Kuwait Liberation Medal, Bronze Service Stars, Army 
Commendation Medal, and Army Good Conduct Medal.  No awards, 
medals or decorations clearly indicative of combat were 
awarded.  His military occupational specialty was 
cannoneer/cannon crewmember.  

Thus, the service medical/personnel records and other 
evidence do not support a finding that appellant was engaged 
in actual combat.  Although his military occupational 
specialty as cannoneer was of a combat-type nature, no 
combat-related awards or citations indicative of actual 
combat participation were reported.  Although the service 
records indicated that he had participated in a "defense of 
Saudi Arabia" campaign and "liberation and defense of 
Kuwait", again there were no combat-related awards or 
citations or other indicia of appellant's actual 
participation in combat.  In VAOPGCPREC 12-99 (Oct. 18, 
1999), VA's General Counsel defined the ordinary meaning of 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in an actual 
fight or encounter with a military foe or hostile 
unit/instrumentality.  That phrase "would not apply to 
veterans who served in a general [']combat area['] or 
[']combat zone['] but did not themselves engage in combat 
with the enemy."  Additionally, that General Counsel opinion 
stated that "the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that the veteran engaged in combat."  It is also 
reiterated that appellant has not alleged any specific 
service stressors or actual participation in combat.  

Consequently, the Board concludes that the evidentiary record 
does not establish the likelihood that appellant was exposed 
to combat or other in-service stressors sufficient to support 
a diagnosis of a post-traumatic stress disorder.  
Parenthetically, the evidentiary record does not include a 
diagnosis of a post-traumatic stress disorder.  However, that 
fact is not determinative, since a service stressor has 
neither been alleged by appellant nor shown by the evidence 
of record; and an in-service stressor is a necessary element 
for proving a post-traumatic stress disorder service 
connection claim.  See 38 C.F.R. § 3.304(f).  As previously 
discussed, the RO has attempted to obtain information 
regarding any in-service stressors and efforts to assist 
appellant have proved futile since appellant has repeatedly 
failed to respond with the requisite information.  Appellant 
has failed to specifically allege any in-service stressors.  
Thus, in the absence of competent evidence of any in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder could be based, service connection for a post-
traumatic stress disorder is not warranted.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against allowance of this 
claim, since no in-service stressor sufficient to support a 
diagnosis of a post-traumatic stress disorder has been 
specifically alleged by appellant nor shown by the 
evidentiary record.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

